DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The phrase “substantially equal to zero” in claims 1, 8 and 15 is a relative term which renders the claim indefinite. The term “substantially equal to zero” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Because claims 1, 8 and 15 are rejected under 112, all dependent claims, claims 2-7, 9-14 and 16-20, are therefore rejected based on their dependency to claims 1, 8 and 15. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Augustine et al. (US Patent 6,922,620 B2) in view of Kageyama (US Publication 2015/0291210 A1). 
Regarding claim 1, Augustine teaches a steer by wire steering system comprising: a handwheel actuator; a roadwheel actuator (Augustine: Col. 1 Lines 38-40; steer-by-wire system for a vehicle that provides synchronization capability to an actuator of a steerable device and an actuator of a steering input device); and a resynchronization module to dynamically adjust handwheel position that is used for rack position reference calculation (Augustine: Col. 1 Lines 46-51; electronic communication is defined such that synchronous positioning of the steering input device actuator and the steerable device actuator), the dynamic adjustment comprising: determining a desynchronization amount based on a difference in an actual handwheel position and a synchronized handwheel position (Augustine: Col. 4 Lines 45-49; evaluates an initial condition of the vehicle, viz., whether the steering input device and the steerable wheels are synchronously positioned).
Augustine doesn’t explicitly teach computing a handwheel adjustment using the desynchronization amount, a vehicle speed, and a handwheel speed.
However, Augustine is deemed to disclose an equivalent teaching. Augustine's synchronization system locks the actuator of the steerable device upon startup of the vehicle (Augustine: Col. 1 Lines 28-35, Col. 3 Lines 3-12, Line 62- Col. 4 Line 1) creating a handwheel speed of zero. Upon startup of the vehicle, the vehicle speed is zero because the vehicle is still parked. With the vehicle is parked and the handwheel locked the control unit evaluates the positions of the steering input device and the steerable wheels. The steerable wheel actuator is adjusted to match the position of the steering input device actuator (Augustine: Col. 4 Lines 57-64). Optionally, the steering input device can be adjusted to correspond to the position of the steerable wheel actuator (Augustine: Col. 1 Lines 28-35, Col. 5 Lines 14-16). The adjustment between the steering input device, handwheel, and the steerable wheels, roadwheel, is done when the steering wheel is locked and upon startup so the vehicle is still parked. The adjustment is done using the vehicle speed and handwheel speed of zero.

In the following limitation, Augustine teaches computing an adjusted handwheel position based on the handwheel adjustment and the actual handwheel position (Augustine: Col. 4 Lines 57-64, Col. 5 Lines 14-16; control unit evaluates initial condition and determines that the steering input device and the steerable wheels are not synchronously positioned and corresponding to the positions of their respective actuators; steering input device actuator is adjusted to correspond to the position of the steerable wheel actuator).
 Augustine doesn’t explicitly teach updating the reference rack position based on the adjusted handwheel position; and repeating the dynamic adjustment continuously until the handwheel adjustment is substantially equal to zero.
However Kageyama, in the same field of endeavor, teaches updating the reference rack position based on the adjusted handwheel position (Kageyama: Para. 0168; steering angle θs1 detected by the steering angle sensor is read and is stored in a steering angle storing section); and repeating the dynamic adjustment continuously until the handwheel adjustment is substantially equal to zero (Kageyama: Para. 0171; determined whether an absolute value of a value obtained by subtracting the steering angle θs2 after braking from the steering angle θs1 before braking is smaller than a steering angle θss close to zero).

Regarding claim 2, Augustine doesn’t explicitly teach adding the handwheel position and the handwheel adjustment.
However Kageyama, in the same field of endeavor, teaches adding the handwheel position and the handwheel adjustment (Kageyama: Para. 0162; straightness securing control value δa is added to the target turning angle δ*).
 It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Kageyama’s angle storage and adjustment close to zero (Kageyama: Para. 0171) in order to improve Augustine’s steer by wire synchronization of a steerable device and a steering input device (Augustine: Col. 1 Lines 38-40).
Regarding claim 8, Augustine teaches a method for synchronizing a handwheel and a roadwheel in a steer by wire steering system (Augustine: Col. 1 Lines 38-40; steer-by-wire system for a vehicle that provides synchronization capability to an actuator of a steerable device and an actuator of a steering input device), the method comprising: dynamically adjust handwheel position that is used for rack position reference calculation (Augustine: Col. 1 Lines 46-51; electronic communication is defined such that synchronous positioning of the steering input device actuator and the steerable device actuator), the dynamic adjustment comprising: determining a desynchronization amount based on a difference in an actual handwheel position and a synchronized handwheel position (Augustine: Col. 4 Lines 45-49; evaluates an initial 
Augustine doesn’t explicitly teach computing a handwheel adjustment using the desynchronization amount, a vehicle speed, and a handwheel speed.
However, Augustine is deemed to disclose an equivalent teaching. Augustine's synchronization system locks the actuator of the steerable device upon startup of the vehicle (Augustine: Col. 1 Lines 28-35, Col. 3 Lines 3-12, Line 62- Col. 4 Line 1) creating a handwheel speed of zero. Upon startup of the vehicle, the vehicle speed is zero because the vehicle is still parked. With the vehicle is parked and the handwheel locked the control unit evaluates the positions of the steering input device and the steerable wheels. The steerable wheel actuator is adjusted to match the position of the steering input device actuator (Augustine: Col. 4 Lines 57-64). Optionally, the steering input device can be adjusted to correspond to the position of the steerable wheel actuator (Augustine: Col. 1 Lines 28-35, Col. 5 Lines 14-16). The adjustment between the steering input device, handwheel, and the steerable wheels, roadwheel, is done when the steering wheel is locked and upon startup so the vehicle is still parked. The adjustment is done using the vehicle speed and handwheel speed of zero.
It would have been obvious to one of ordinary skill as of the effective filing date to have computed the handwheel adjustment using the desynchronization amount, vehicle speed, and handwheel speed in order to improve Augustine’s steer by wire synchronization of a steerable device and a steering input device (Augustine: Col. 1 Lines 38-40).
computing an adjusted handwheel position based on the handwheel adjustment and the actual handwheel position (Augustine: Col. 4 Lines 57-64, Col. 5 Lines 14-16; control unit evaluates initial condition and determines that the steering input device and the steerable wheels are not synchronously positioned and corresponding to the positions of their respective actuators; steering input device actuator is adjusted to correspond to the position of the steerable wheel actuator).
Augustine doesn’t explicitly teach updating the reference rack position based on the adjusted handwheel position; and repeating the dynamic adjustment continuously until the handwheel adjustment is substantially equal to zero.
However Kageyama, in the same field of endeavor, teaches updating the reference rack position based on the adjusted handwheel position (Kageyama: Para. 0168; steering angle θs1 detected by the steering angle sensor is read and is stored in a steering angle storing section); and repeating the dynamic adjustment continuously until the handwheel adjustment is substantially equal to zero (Kageyama: Para. 0171; determined whether an absolute value of a value obtained by subtracting the steering angle θs2 after braking from the steering angle θs1 before braking is smaller than a steering angle θss close to zero).
 It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Kageyama’s angle storage and adjustment close to zero (Kageyama: Para. 0171) in order to improve Augustine’s steer by wire synchronization of a steerable device and a steering input device (Augustine: Col. 1 Lines 38-40).
claim 9, Augustine doesn’t explicitly teach adding the handwheel position and the handwheel adjustment.
However Kageyama, in the same field of endeavor, teaches adding the handwheel position and the handwheel adjustment (Kageyama: Para. 0162; straightness securing control value δa is added to the target turning angle δ*).
 It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Kageyama’s angle storage and adjustment close to zero (Kageyama: Para. 0171) in order to improve Augustine’s steer by wire synchronization of a steerable device and a steering input device (Augustine: Col. 1 Lines 38-40).
Regarding claim 15, Augustine teaches a computer program product comprising a memory storage device having computer executable instructions stored therein, the computer executable instructions when executed by a processing unit cause the processing unit to perform resynchronization of a handwheel and a roadwheel in a steer by wire steering system (Augustine: Col. 1 Lines 38-40; steer-by-wire system for a vehicle that provides synchronization capability to an actuator of a steerable device and an actuator of a steering input device), the resynchronization comprising: dynamically adjust handwheel position that is used for rack position reference calculation (Augustine: Col. 1 Lines 46-51; electronic communication is defined such that synchronous positioning of the steering input device actuator and the steerable device actuator), the dynamic adjustment comprising: determining a desynchronization amount based on a difference in an actual handwheel position and a synchronized handwheel position (Augustine: Col. 4 Lines 45-49; evaluates an initial condition of the vehicle, viz., 
Augustine doesn’t explicitly teach computing a handwheel adjustment using the desynchronization amount, a vehicle speed, and a handwheel speed. 
However, Augustine is deemed to disclose an equivalent teaching. Augustine's synchronization system locks the actuator of the steerable device upon startup of the vehicle (Augustine: Col. 1 Lines 28-35, Col. 3 Lines 3-12, Line 62- Col. 4 Line 1) creating a handwheel speed of zero. Upon startup of the vehicle, the vehicle speed is zero because the vehicle is still parked. With the vehicle is parked and the handwheel locked the control unit evaluates the positions of the steering input device and the steerable wheels. The steerable wheel actuator is adjusted to match the position of the steering input device actuator (Augustine: Col. 4 Lines 57-64). Optionally, the steering input device can be adjusted to correspond to the position of the steerable wheel actuator (Augustine: Col. 1 Lines 28-35, Col. 5 Lines 14-16). The adjustment between the steering input device, handwheel, and the steerable wheels, roadwheel, is done when the steering wheel is locked and upon startup so the vehicle is still parked. The adjustment is done using the vehicle speed and handwheel speed of zero.
It would have been obvious to one of ordinary skill as of the effective filing date to have computed the handwheel adjustment using the desynchronization amount, vehicle speed, and handwheel speed in order to improve Augustine’s steer by wire synchronization of a steerable device and a steering input device (Augustine: Col. 1 Lines 38-40).
computing an adjusted handwheel position based on the handwheel adjustment and the actual handwheel position (Augustine: Col. 4 Lines 57-64, Col. 5 Lines 14-16; control unit evaluates initial condition and determines that the steering input device and the steerable wheels are not synchronously positioned and corresponding to the positions of their respective actuators; steering input device actuator is adjusted to correspond to the position of the steerable wheel actuator).
Augustine doesn’t explicitly teach updating the reference rack position based on the adjusted handwheel position; and repeating the dynamic adjustment continuously until the handwheel adjustment is substantially equal to zero.
However Kageyama, in the same field of endeavor, teaches updating the reference rack position based on the adjusted handwheel position (Kageyama: Col. 0168; steering angle θs1 detected by the steering angle sensor is read and is stored in a steering angle storing section); and repeating the dynamic adjustment continuously until the handwheel adjustment is substantially equal to zero (Kageyama: Col. 0171; determined whether an absolute value of a value obtained by subtracting the steering angle θs2 after braking from the steering angle θs1 before braking is smaller than a steering angle θss close to zero).
 It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Kageyama’s angle storage and adjustment close to zero (Kageyama: Para. 0171) in order to improve Augustine’s steer by wire synchronization of a steerable device and a steering input device (Augustine: Col. 1 Lines 38-40).
claim 16, Augustine doesn’t explicitly teach adding the handwheel position and the handwheel adjustment.
However Kageyama, in the same field of endeavor, teaches adding the handwheel position and the handwheel adjustment (Kageyama: Col. 0162; straightness securing control value δa is added to the target turning angle δ*).
 It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Kageyama’s angle storage and adjustment close to zero (Kageyama: Para. 0171) in order to improve Augustine’s steer by wire synchronization of a steerable device and a steering input device (Augustine: Col. 1 Lines 38-40).


Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Augustine et al. (US Patent 6,922,620 B2) in view of Kageyama (US Publication 2015/0291210 A1) and in further view of Hulten et al. (US Publication 2020/0406964 A1). 
Regarding claim 3, Augustine and Kageyama don’t explicitly teach wherein the resynchronization module is further configured to limit the handwheel adjustment based on the vehicle speed and the handwheel speed.
However Hulten, in the same field of endeavor, teaches wherein the resynchronization module is further configured to limit the handwheel adjustment based on the vehicle speed and the handwheel speed (Hulten: Para. 0105). 
Hulten includes a steering-wheel self-alignment at velocities so low that there is no yaw and/or lateral vehicle state feedback (Hulten: Para. 0105). It would be obvious to 
 It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Hulten’s steering wheel self-alignment at low vehicle velocities (Hulten: Para. 0105) and Kageyama’s angle storage and adjustment close to zero (Kageyama: Para. 0171) in order to improve Augustine’s steer by wire synchronization of a steerable device and a steering input device (Augustine: Col. 1 Lines 38-40).
Regarding claim 10, Augustine and Kageyama don’t explicitly teach further comprising, limiting the handwheel adjustment based on the vehicle speed and the handwheel speed.
However Hulten, in the same field of endeavor, teaches further comprising, limiting the handwheel adjustment based on the vehicle speed and the handwheel speed (Hulten: Para. 0105).
Hulten includes a steering-wheel self-alignment at velocities so low that there is no yaw and/or lateral vehicle state feedback (Hulten: Para. 0105). It would be obvious to one of ordinary art to also self-align the steering wheel at low steering wheel speeds so that the adjustment would not create feedback.
 It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Hulten’s steering wheel self-alignment at low vehicle velocities (Hulten: Para. 0105) and Kageyama’s angle storage and adjustment close to zero (Kageyama: Para. 0171) in order to improve Augustine’s steer by wire synchronization of a steerable device and a steering input device (Augustine: Col. 1 Lines 38-40).
claim 17, Augustine and Kageyama don’t explicitly teach limiting the handwheel adjustment based on the vehicle speed and the handwheel speed (Hulten: Para. 0105).
However Hulten, in the same field of endeavor, teaches limiting the handwheel adjustment based on the vehicle speed and the handwheel speed (Hulten: Para. 0105).
Hulten includes a steering-wheel self-alignment at velocities so low that there is no yaw and/or lateral vehicle state feedback (Hulten: Para. 0105). It would be obvious to one of ordinary art to also self-align the steering wheel at low steering wheel speeds so that the adjustment would not create feedback.
 It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Hulten’s steering wheel self-alignment at low vehicle velocities (Hulten: Para. 0105) and Kageyama’s angle storage and adjustment close to zero (Kageyama: Para. 0171) in order to improve Augustine’s steer by wire synchronization of a steerable device and a steering input device (Augustine: Col. 1 Lines 38-40).


Claims 4-7, 11-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Augustine et al. (US Patent 6,922,620 B2) in view of Kageyama (US Publication 2015/0291210 A1) and in further view of Kataoka et al. (US Publication 2018/0346018 A1). 
Regarding claim 4, Augustine and Kageyama don’t explicitly teach wherein, the resynchronization module is further configured to adjust an end of travel position for the handwheel using the handwheel adjustment.
wherein, the resynchronization module is further configured to adjust an end of travel position for the handwheel using the handwheel adjustment (Kataoka: Para. 0047; summating the number of rotations of the motor from the origin based on the rotation angle θmc of the motor, serving as a reference point, the motor absolute angle θma at the position at which the pinion shaft torque Tp becomes zero along this inclination substantially matches the actual rack end position).
 It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Kataoka’s calculation of the right and left rack end positions (Kataoka: Para. 0039) and Kageyama’s angle storage and adjustment close to zero (Kageyama: Para. 0171) in order to improve Augustine’s steer by wire synchronization of a steerable device and a steering input device (Augustine: Col. 1 Lines 38-40).
Regarding claim 5, Augustine and Kageyama don’t explicitly teach computing a first end of travel position based on a corresponding rack position limit; and adding the handwheel adjustment into the first end of travel position to compute the end of travel position.
However Kataoka, in the same field of endeavor, teaches computing a first end of travel position based on a corresponding rack position limit (Kataoka: Para. 0039; sets the motor absolute angles θma when the rack shaft is located at the right and left rack end positions respectively as the right and left end position-corresponding motor angles θma_re, θma_l); and adding the handwheel adjustment into the first end of travel position to compute the end of travel position (Kataoka: Para. 0047;  summating the number of rotations of the motor from the origin based on the rotation angle θmc of the 
 It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Kataoka’s calculation of the right and left rack end positions (Kataoka: Para. 0039) and Kageyama’s angle storage and adjustment close to zero (Kageyama: Para. 0171) in order to improve Augustine’s steer by wire synchronization of a steerable device and a steering input device (Augustine: Col. 1 Lines 38-40).
Regarding claim 6, Augustine and Kageyama don’t explicitly teach wherein the end of travel position is one of a left end of travel position and a right end of travel position.
However Kataoka, in the same field of endeavor, teaches wherein the end of travel position is one of a left end of travel position and a right end of travel position (Kataoka: Para. 0039; right and left rack end positions respectively as the right and left end position-corresponding motor angles θma_re, θma_le).
 It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Kataoka’s calculation of the right and left rack end positions (Kataoka: Para. 0039) and Kageyama’s angle storage and adjustment close to zero (Kageyama: Para. 0171) in order to improve Augustine’s steer by wire synchronization of a steerable device and a steering input device (Augustine: Col. 1 Lines 38-40).
Regarding claim 7, Augustine and Kageyama don’t explicitly teach wherein a notification is generated in response to the handwheel position exceeding the end of travel position.
wherein a notification is generated in response to the handwheel position exceeding the end of travel position (Kataoka: Para. 0050; determines that the rack shaft is located at either one of the right and left rack end positions, and outputs a determination signal S).
 It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Kataoka’s calculation of the right and left rack end positions (Kataoka: Para. 0039) and Kageyama’s angle storage and adjustment close to zero (Kageyama: Para. 0171) in order to improve Augustine’s steer by wire synchronization of a steerable device and a steering input device (Augustine: Col. 1 Lines 38-40).
Regarding claim 11, Augustine and Kageyama don’t explicitly teach further comprising, adjusting an end of travel position for the handwheel using the handwheel adjustment.
However Kataoka, in the same field of endeavor, teaches further comprising, adjusting an end of travel position for the handwheel using the handwheel adjustment (Kataoka: Para. 0047; summating the number of rotations of the motor from the origin based on the rotation angle θmc of the motor, serving as a reference point, the motor absolute angle θma at the position at which the pinion shaft torque Tp becomes zero along this inclination substantially matches the actual rack end position).
 It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Kataoka’s calculation of the right and left rack end positions (Kataoka: Para. 0039) and Kageyama’s angle storage and adjustment close to zero (Kageyama: Para. 0171) in order to improve Augustine’s steer by wire synchronization of a steerable device and a steering input device (Augustine: Col. 1 Lines 38-40).
claim 12, Augustine and Kageyama don’t explicitly teach computing a first end of travel position based on a corresponding rack position limit; and adding the handwheel adjustment into the first end of travel position to compute the end of travel position.
However Kataoka, in the same field of endeavor, teaches computing a first end of travel position based on a corresponding rack position limit (Kataoka: Para. 0039; sets the motor absolute angles θma when the rack shaft is located at the right and left rack end positions respectively as the right and left end position-corresponding motor angles θma_re, θma_l); and adding the handwheel adjustment into the first end of travel position to compute the end of travel position (Kataoka: Para. 0047;  summating the number of rotations of the motor from the origin based on the rotation angle θmc of the motor, serving as a reference point, the motor absolute angle θma at the position at which the pinion shaft torque Tp becomes zero along this inclination substantially matches the actual rack end position).
 It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Kataoka’s calculation of the right and left rack end positions (Kataoka: Para. 0039) and Kageyama’s angle storage and adjustment close to zero (Kageyama: Para. 0171) in order to improve Augustine’s steer by wire synchronization of a steerable device and a steering input device (Augustine: Col. 1 Lines 38-40).
Regarding claim 13, Augustine and Kageyama don’t explicitly teach wherein the end of travel position is one of a left end of travel position and a right end of travel position.
wherein the end of travel position is one of a left end of travel position and a right end of travel position (Kataoka: Para. 0039; right and left rack end positions respectively as the right and left end position-corresponding motor angles θma_re, θma_le).
 It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Kataoka’s calculation of the right and left rack end positions (Kataoka: Para. 0039) and Kageyama’s angle storage and adjustment close to zero (Kageyama: Para. 0171) in order to improve Augustine’s steer by wire synchronization of a steerable device and a steering input device (Augustine: Col. 1 Lines 38-40).
Regarding claim 14, Augustine and Kageyama don’t explicitly teach further comprising, generating a notification in response to the handwheel position exceeding the end of travel position.
However Kataoka, in the same field of endeavor, teaches further comprising, generating a notification in response to the handwheel position exceeding the end of travel position (Kataoka: Para. 0050; determines that the rack shaft is located at either one of the right and left rack end positions, and outputs a determination signal S).
 It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Kataoka’s calculation of the right and left rack end positions (Kataoka: Para. 0039) and Kageyama’s angle storage and adjustment close to zero (Kageyama: Para. 0171) in order to improve Augustine’s steer by wire synchronization of a steerable device and a steering input device (Augustine: Col. 1 Lines 38-40).
Regarding claim 18, Augustine and Kageyama don’t explicitly teach adjusting an end of travel position for the handwheel using the handwheel adjustment.
adjusting an end of travel position for the handwheel using the handwheel adjustment (Kataoka: Para. 0047; summating the number of rotations of the motor from the origin based on the rotation angle θmc of the motor, serving as a reference point, the motor absolute angle θma at the position at which the pinion shaft torque Tp becomes zero along this inclination substantially matches the actual rack end position).
 It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Kataoka’s calculation of the right and left rack end positions (Kataoka: Para. 0039) and Kageyama’s angle storage and adjustment close to zero (Kageyama: Para. 0171) in order to improve Augustine’s steer by wire synchronization of a steerable device and a steering input device (Augustine: Col. 1 Lines 38-40).
Regarding claim 19, Augustine and Kageyama don’t explicitly teach computing a first end of travel position based on a corresponding rack position limit; and adding the handwheel adjustment into the first end of travel position to compute the end of travel position.
However Kataoka, in the same field of endeavor, teaches computing a first end of travel position based on a corresponding rack position limit (Kataoka: Para. 0039; sets the motor absolute angles θma when the rack shaft is located at the right and left rack end positions respectively as the right and left end position-corresponding motor angles θma_re, θma_l); and adding the handwheel adjustment into the first end of travel position to compute the end of travel position (Kataoka: Para. 0047;  summating the number of rotations of the motor from the origin based on the rotation angle θmc of the motor, serving as a reference point, the motor absolute angle θma at the position at 
 It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Kataoka’s calculation of the right and left rack end positions (Kataoka: Para. 0039) and Kageyama’s angle storage and adjustment close to zero (Kageyama: Para. 0171) in order to improve Augustine’s steer by wire synchronization of a steerable device and a steering input device (Augustine: Col. 1 Lines 38-40).
Regarding claim 20, Augustine and Kageyama don’t explicitly teach wherein the end of travel position is one of a left end of travel position and a right end of travel position.
However Kataoka, in the same field of endeavor, teaches wherein the end of travel position is one of a left end of travel position and a right end of travel position (Kataoka: Para. 0039; right and left rack end positions respectively as the right and left end position-corresponding motor angles θma_re, θma_le).  
 It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Kataoka’s calculation of the right and left rack end positions (Kataoka: Para. 0039) and Kageyama’s angle storage and adjustment close to zero (Kageyama: Para. 0171) in order to improve Augustine’s steer by wire synchronization of a steerable device and a steering input device (Augustine: Col. 1 Lines 38-40).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663 				/ADAM D TISSOT/                                                                            Primary Examiner, Art Unit 3663